DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments regarding the feedback mechanism being non-implantable, as presently amended (see Applicant Arguments/Remarks, p.7-8, filed 05/03/2022), with respect to the rejection(s) of claim(s) 1 under Bolea (US 7,809,442 B2) have been fully considered and are persuasive. Applicant argues that the sensing lead of Bolea must be implantable (p. 9). Based on Applicant’s amendment requiring the feedback mechanism be non-implantable, the rejection of claim 1 under 35 USC (a)(1) and/or 102(a)(2) in view of Bolea has been withdrawn.  
Applicant has amended the features of now cancelled claim 15 into claim 1. Applicant argues that the combination of Bolea and Ni (p. 9) does not teach determining whether stimulation delivered to the patient is actually efficacious in treating OSA of the patient. Applicant argues that the invention measures physiological parameters in a closed-loop manner to determine whether currently delivered stimulation is efficacious in treating the OSA, whereas the combination of Bolea and Ni would measures physiological parameters in an open-loop manner. However, such a “closed-loop manner” is not expressly recited in the claim language (nor is it recited in the disclosure) and is not given patentable weight. Furthermore, Examiner disagrees with Applicant’s assessment of the combination. Applicant argues (p. 9) that the combination teaches determining or predicting an appropriate stimulation for a patient, but Examiner disagrees that this does not preclude assessing whether or not delivered stimulation is effective to treat OSA. Upon further consideration of Bolea, Examiner finds that Bolea does teach this “closed-loop” feedback of assessing sensor data and determining if the delivered stimulation is effective to treat OSA, wherein adjusting the stimulation or triggering stimulation accordingly still shows determining efficacy of the delivered stimulation and adjusting the stimulation parameters based on the determination (col. 23, lines 36-45, contrasting closed-loop process versus preset conditions of an open-loop process; col. 28, line 60-col. 29, line 22), wherein the sensor data includes non-implantable sensor data when Bolea’s system incorporates the non-implantable sensors of an external neurostimulator system (col. 33, lines 21-24, including an externally positioned respiratory sensor, col. 33, lines 34-42, or an oral appliance, as further described below, in the response to arguments regarding the non-implantable feedback mechanism). Ni is relied upon to teach computational means to relate the sensed data and the efficacy of the stimulation. Therefore, Examiner maintains that the combination is appropriate to teach computing a score for the electrode(s) based on the measured physiological parameter as claimed. 
Regarding the newly recited feature of a non-implantable feedback mechanism, Examiner finds that Bolea teaches this feature, at least in the form of a worn oral appliance (col. 23, lines 46-58, wherein the physiological parameter indicative of efficacy of the delivered electrical pulse train relates to respiration/perspiration; Figs. 53-56 further showing oral appliances 530, 540, 550, 560, respectively, such that the physiological parameter includes an electrical potential generated by the muscle cells of a tongue of the patient by means of EMG sensors in contact with the tongue by means of a worn oral appliance – non-implantable electrodes/sensors 534, 544, 554, and 562/564 in surface contact with the tongue; col. 38, line 52-col. 39, line 2, and col. 39, lines 11-35 include describing non-implantable surface contact with the tongue; col. 39, lines 36-45 expressly describes that the surface electrodes measure EMG activity, or electrical potential of the muscle cells of the tongue), wherein the efficacy of the stimulation delivery is determined (col. 28, line 60-col. 29, line 22 and col. 29, lines 41-48– modulating electrical signal delivery based on real-time feedback from the measured sensors; col. 41, lines 32-42 - modulating electrical signal delivery based on real-time feedback from EMG activity).
Examiner disagrees with Applicant’s arguments directed to the rejection of claim 5 (p. 10). The claim language simply requires that the pulse train comprises a first preconditioning current or voltage amplitude, followed by a higher stimulating current or voltage amplitude. Bolea shows this by increasing the intensity of the pulse train. No special meaning or further description has been provided by the claim language to indicate that the electrical pulse train is not the same as the increased intensity shown by Bolea.
Examiner disagrees with Applicant’s arguments directed to the rejection of claim 9 (p. 11) for the same reasons discussed above, that sensing physiological feedback to adjust for optimal stimulation for treatment of OSA still comprises determining if applied stimulation is currently effective to treat OSA. The claim language does not specify that the sensors are as limited in function and time in use as being argued by Applicant. Examiner maintains that since the feedback mechanisms of claim 9 measure for the recited parameters, which are used for determining effective stimulation and adjusting for effective stimulation to treat OSA, then the prior art meets the claim language.
While the previously applied rejection to claim 1 is overcome, based on the claim amendments filed 05/03/2022, the claim amendments are not sufficient to overcome the prior art. Upon further consideration, a new ground(s) of rejection is made under 35 USC 103, in view of further citations of Bolea in view of Ni.
The claim amendments filed on 05/03/2022 are sufficient to correct an antecedent basis issue and overcome the previous rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Said rejection is now withdrawn.
Provisional nonstatutory double patenting rejections have been added, due to the claim amendments filed to specify non-implantable feedback mechanisms.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “feedback mechanism” in line 6 claim 1, and also recited in claims 9-21; “clinician programmer” in claims 15-21; inertial sensor (claims 9, 14, and 21).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Feedback mechanism: one or more physiological sensors (e.g., temperature sensor, CO2 sensor, EMG sensor, camera, inertial sensor) (para. 0021) 
Clinician programmer: a computer (para. 0035 suggests a programmer configured to perform the claimed actions, like a programmable computer)
Inertial sensor: accelerometer or gyroscope (para. 0091)

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 14, 16-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending Application No. 17/083,532, also under current examination by Examiner. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1-2 and 10-12 render obvious instant claims 1 and 7, directed to a neurostimulator and electrode lead which use feedback to toggle on/off electrical pulse train delivery to a patient. Instant claim 1 is further rendered obvious in view of copending claims 16-17 and 19-20, which recite non-implantable feedback sensors for sensing physiological parameters of the patient, and in view of copending claim 21, which is directed to the feature of computing a score based on sensor data, including tongue movement from EMG sensor data. Copending claims 3, 7-8, and 16-21 render obvious instant claims 2, 9-12, 14, 17, 19, and 21, directed to various physiological sensors used to determine respiratory characteristics as feedback for control of the stimulation delivery. Copending claim 4 renders obvious instant claim 2, which recites sensing respiration and synchronization with pulse delivery. Copending claim 5 renders obvious instant claim 3, which recites determining projected inspiration and having a corresponding pulse reaction. Copending claim 6 renders obvious instant claim 4, directed to means for storing sensed data. Copending claim 9 renders obvious instant claim 5, reciting identical features of the electrical pulse train. Copending claims 13-15 render obvious instant claims 6-8, directed to wireless, transcutaneous communication with the neurostimulator to control stimulation delivery, on/off, and/or charging a rechargeable battery (see instant para. [00101], which describes the instant recited transcutaneous communication as a wireless communication). Copending claim 21 renders obvious instant claims 16-19 and 21, directed to the feature of computing a score based on sensor data, including tongue movement from EMG sensor data.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 9-14, 19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-16, 23, 26-27, and 30 of copending Application No. 17/091,182. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is rendered obvious in view of copending claims 1, 14, and 16, directed to delivering an electrical pulse train for treating OSA, measuring a physiological parameter using a non-implantable feedback sensor indicative of efficacy of the delivered electrical pulse train, and computing a score based on the measured physiological parameter, wherein having the means for computing be a specific computer, such as a clinician programmer, requires only routine skill in the art. Instant claim 2 is obvious in view of copending claim 11, reciting sensing physiological artifacts caused by respiration and delivering the electrical pulse train based on the sensed physiological artifacts. Instant claim 3 is obvious in view of copending claim 12, reciting determining the next projected onset of an inspiratory phase of the respiratory cycle based on the sensed physiological artifacts, and delivering the electrical pulse train to at least one electrode contact immediately before, at, or right after the next projected onset of the inspiratory phase of the respiratory cycle. Instant claim 4 is obvious in view of copending claim 13, reciting storing data representative of the sensed physiological artifacts. Instant claim 5 is obvious in view of copending claim 1, reciting that the electrical pulse train has an initial, preconditioning current or voltage amplitude and a subsequent higher stimulating current or voltage amplitude. Instant claim 7 is obvious in view of copending claims 27 and 30, reciting transcutaneous communication means for toggling on/off the neurostimulator. Instant claims 9-14 are rendered obvious in view of copending claim 15, for reciting the same non-implantable feedback sensors and measured physiological parameters. Instant claim 19 is obvious in view of copending claim 26, directed to computing a score based on measured electrical activation of the tongue muscles. Instant claim 21 is obvious in view of copending claim 23, reciting computing a score based on measured movement of the tongue, wherein quantifying the measured movement as an extent of tongue protrusion requires routine skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 9, 12, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 18, 24, and 27-30 of copending Application No. 16/812,947. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is rendered obvious in view of copending claims 1, 18, and 27-29, directed to delivering an electrical pulse train for treating OSA, measuring a physiological parameter using a non-implantable feedback sensor (EMG sensor of an oral appliance), and computing a score based on the measured physiological parameter, wherein having the means for computing be a specific computer, such as a clinician programmer, requires only routine skill in the art. Instant claim 5 is obvious in view of copending claim 11, reciting that the electrical pulse train has an initial, preconditioning current or voltage amplitude and a subsequent higher stimulating current or voltage amplitude. Instant claims 9 and 12 are obvious in view of copending claims 27-30, reciting an EMG sensor for measuring the claimed physiological parameters. Instant claim 21 is obvious in view of copending claim 24, reciting computing a score based on the determined extent to which the tongue protrudes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-10, 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea et al (US 7,809,442 B2, hereinafter “Bolea”) in view of Ni (US 8,983,572 B2, hereinafter “Ni”) (both previously cited).
Regarding claims 1-2, Bolea shows a neurostimulator 50 (Figs. 1-4) configured for delivering an electrical pulse train to an at least one electrode contact 64 carried by an electrical lead 60 (Figs. 1-4; col. 3, lines 23-25; col. 3, line 42-col. 4, line 35; col. 20, lines 32-50); and a feedback mechanism shown by sensing circuitry comprising at least one sensor 74 for measuring a physiological parameter of a patient (Figs. 1-4, respiration sensing lead 70 comprising respiration sensors 74 for sensing physiological artifacts that are caused by respiration – col. 3, lines 25-30; col. 4, lines 43-45) indicative of an efficacy of the delivered electrical pulse train in treating an obstructive sleep apnea (col. 1, lines 60-63 – treating OSA; efficacy shown by closed feedback loop of stimulation to synchronize with a respiratory cycle based on the measured physiological parameter - col. 3, line 42-col. 4, line 35; col. 20, lines 32-50). Bolea further shows that the neurostimulator further comprises external non-implantable feedback mechanisms for detecting physiological parameters indicative of an efficacy of the delivered electrical pulse train in treating the OSA, including closed-loop adjusting or triggering stimulation based on the determination (col. 23, lines 36-45, contrasting closed-loop process versus preset conditions of an open-loop process; col. 28, line 60-col. 29, line 22), wherein the sensor data includes non-implantable sensor data when Bolea’s system incorporates the non-implantable sensors of an external neurostimulator system (col. 33, lines 21-24, including an externally positioned respiratory sensor, col. 33, lines 34-42, or an oral appliance 530, 540, 550, 560, Figs. 53-56). The worn oral appliance shows a non-implantable feedback mechanism since the physiological sensor is not implanted to perform its function, and the sensor data is used to determine if stimulation is effective to treat OSA (col. 23, lines 46-58, wherein the physiological parameter indicative of efficacy of the delivered electrical pulse train relates to respiration/perspiration; Figs. 53-56 further showing oral appliances 530, 540, 550, 560, respectively, such that the physiological parameter includes an electrical potential generated by the muscle cells of a tongue of the patient by means of EMG sensors in contact with the tongue by means of a worn oral appliance – non-implantable electrodes/sensors 534, 544, 554, and 562/564 in surface contact with the tongue; col. 38, line 52-col. 39, line 2, and col. 39, lines 11-35 include describing non-implantable surface contact with the tongue; col. 39, lines 36-45 expressly describes that the surface electrodes measure EMG activity, or electrical potential of the muscle cells of the tongue), wherein the efficacy of the stimulation delivery is determined (col. 28, line 60-col. 29, line 22 and col. 29, lines 41-48– modulating electrical signal delivery based on real-time feedback from the measured sensors; col. 41, lines 32-42 - modulating electrical signal delivery based on real-time feedback from EMG activity).
Bolea further shows a clinician programmer 30 (Fig, 1) configured for computing (col. 4, lines 11-17, wherein the programmer 30 comprises a computer 32). Bolea lacks showing wherein the computing is of a score of the at least one electrode based on the measured physiological parameter. Ni teaches that it is known in the art to compute a score based on sensed physiological data (Figs. 2-3; col. 5, lines 8-26; col. 9, lines 8-26) as a useful tool in order to determine the state of the patient and if stimulation is appropriate for the computed score (col. 9, lines 25-34). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the computational means of Bolea with the teaching of Ni, and computed for a score of the at least one electrode based on the measured physiological parameter as taught by Ni for the purpose of quantifying the effect of the measured physiological data on OSA of the patient, to determine if stimulation is appropriate based on the computed score. 

Regarding claim 3, Bolea shows wherein the control circuitry is configured for determining the next projected onset of an inspiratory phase of the respiratory cycle (end of expiration) based on the sensed physiological artifacts, and causing the stimulation circuitry to deliver the electrical pulse train to the at least one electrode contact immediately before, at, or right after the next projected onset of the inspiratory phase of the respiratory cycle (col. 3, lines 45-64l col. 28, line 60-col. 29, line 6; col. 20, lines 23-40; col. 30, lines 33-52).
Regarding claim 4, Bolea shows wherein the neurostimulator comprises a memory configured for storing data representative of the physiological artifacts sensed by the at least one sensor of the sensing circuitry (col. 5, lines 9-17; col. 26, line 36-col. 28, line 20, storing and identification of data and processing algorithms for the data). 
Regarding claim 5, Bolea shows wherein the electrical pulse train has an initial, preconditioning current or voltage amplitude (col. 28, line 40-col. 29, line 6; col. 39, lines 35-58) and a subsequent higher stimulating current or voltage amplitude (col. 28, lines 40-59, for controlling the stimulus based on obtained feedback).
Regarding claims 9, 10, and 12, Bolea shows wherein the system comprises physiological sensors including a temperature sensor for measuring the temperature of inhaled and exhaled air of the patient (col. 36, lines 3-5), and an EMG sensor configured for measuring the electrical potential generated by the muscle cells of a tongue of the patient (col. 35, lines 66-67).
Regarding claim 16, Bolea shows wherein the system determines efficiency of the patient’s breathing based on measuring the physiological parameter (col. 4, lines 18-37 efficacy of breathing and therapy) and quality of the inspiratory phase in order to observe efficiency of the breathing and prevent unnecessary or overstimulation (col. 3, lines 45-64). Bolea also show measuring during at least several respiratory cycles, to extract the respiration data apart from noise to accurately observe breathing while sleeping for the treatment of OSA (col. 25, lines 8-45), which provides the closed-loop feedback to predict the inspiratory phase and delivery appropriate stimulation (col. 28, line 60-col. 29, line 6). In accordance with the modification in view of Ni above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have computed the score based on the determined efficiency of each inspiration phase in at least several respiratory cycles, and it would have been obvious to compute the score throughout each inspiration phase in the respiratory cycle for the purpose of determining appropriate stimulation and if adjustments to the therapy are needed to improve the quality of breathing.
Regarding claims 17 and 19, see the rejections of claim 16 above, which also applies here. Bolea shows wherein the system comprises physiological sensors including a temperature sensor for measuring the temperature of inhaled and exhaled air of the patient (col. 36, lines 3-5), and an EMG sensor configured for measuring the electrical potential generated by the muscle cells of a tongue of the patient (col. 35, lines 66-67). When combined with the features of claims 15 and 16 above, the combination of Bolea and Ni teaches the clinician programmer of Bolea computing the score (as modified in view of Ni) to determine efficiency of the inspiration phase in the respiratory cycle.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolea and Ni, in view of Erickson (US 5,549,655, hereinafter “Erickson”, previously cited).
Regarding claim 6, Bolea shows wherein the electrode lead 60 (Figs. 5-6) carries a plurality of electrode contacts 216 (Fig. 21A).  Bolea shows that the neurostimulator is controllable by feedback (col. 28, lines 40-59) as well as by communication means external to the implanted nerve cuff electrode and lead arrangement, such as by the clinician programmer (col.4, lines 11-37) as modified in view of Ni above, allowing effective stimulation energy delivery as appropriate for treatment of obstructive sleep apnea of a patient (col. 2, lines 4-7; col. 3, line 42-col. 4, line 37; col. 8, line 56-col. 9, line 4; col. 28, lines 40-59).  Erickson teaches a similar arrangement of a nerve cuff electrode also having external communication means for programming by a clinician or user, wherein the stimulation delivery includes similar stimulation in a bipolar mode for effective treatment of obstructive sleep apnea of a patient (col. 6, line 60-col. 7, line 39).  Erickson shows that the mode can be controlled by the transcutaneous communication with the neurostimulator (col. 19, lines 4-16).  Bolea shows that the electrical stimulation can be directed by the electrodes positioned within the nerve cuff, and that the stimulus parameters can be controlled by an external physician programmer for the effective treatment of obstructive sleep apnea, without explicitly describing the external, wireless communication as a transcutaneous communication.  Since the communication shown by Bolea appears comparable to that shown by Erickson, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bolea in view of Erickson to explicitly incorporate a transcutaneous communication means for effective programming of the neurostimulator to deliver the electrical pulse train to the electrode nerve cuff without requiring surgical programming of the implantable device.  Furthermore, since Bolea shows providing stimulation therapy to selective electrodes of an array (col. 9, line 42-col. 10, line 15; col. 13, lines 35-42), it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified Bolea in view of Erickson to include different stimulation modes, such as the bipolar mode taught by Erickson, for the purpose of providing a known and appropriate stimulation therapy for effective treatment of obstructive sleep apnea, to deliver the appropriate electrical pulse train to the selected at least one electrode contact.
Regarding claims 7 and 8, see the combination of Bolea, Ni and Erickson that teaches the invention of claim 6 above, wherein said rejection also applies here.  Erickson further provides an explicit teaching for the wireless communication means being a transcutaneous communication means, wherein the patient programmer transcutaneously communicates with the neurostimulator to program the stimulus required for effective treatment of obstructive sleep apnea.  Bolea further shows wherein the patient programmer wirelessly (transcutaneously after the modification in view of Erickson) toggles the neurostimulator between an OFF position and an ON position, such that in the OFF position, no stimulation is delivered (col. 28, lines 40-59; col. 35, line 52-col. 36, line 52), and providing a patient programmer that allows patient control of toggling the neurostimulator between on and off, including adjustment of stimulation parameters (col. 4, lines 18-35). Bolea also shows an external charger configured for inductively and wirelessly (transcutaneously after the modification in view of Erickson) charging the neurostimulator (col. 34, line 31-col. 35, line 56).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolea and Ni, in view of Stahmann et al (US 2005/0115561 A1, hereinafter “Stahmann”, previously cited).
Regarding claim 11, Bolea shows wherein the system comprises physiological sensors (see the rejection of claim 9 above). Bolea lacks showing wherein the physiological sensors include a CO2 sensor for measuring a concentration of CO2 in inhaled and exhaled air of the patient. Stahmann teaches that it is known in the art of determining breathing disorders and respiratory therapy to use a sensor to sense exhaled CO2 and/or exhaled O2 (para. 1125), including concentration of exhaled CO2 and/or exhaled O2 to detect breathing disorders (para. 1166, 1175). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback mechanism of Bolea to include additional sensing means such as the sensors to measure the concentration of CO2 in exhaled air and/or exhaled O2, for the purpose of determining disordered breathing to treat the OSA. It would have been further obvious to calculate for the concentration of CO2 in inhaled air based on the data obtained from the CO2 and O2 data during exhalation, and also use that when determining breathing disorder in the patient. After the modification in view of Stahmann, the combination renders obvious the feedback mechanism comprising one or more CO2 sensors configured for measuring a concentration of CO2 in inhaled and exhaled air of the patient.
Regarding claim 18, see the rejection of claim 16 above, wherein the discussed modifications also apply here. The combination of Bolea, Ni and Stahmann renders obvious wherein the system comprises one or more CO2 sensors configured for measuring a concentration of CO2 in inhaled and exhaled air of the patient. When combined with the modification in view of Ni (see the rejections of claims 1 and 16 above), the combination would comprise computing scores based on the feedback mechanism (in this case the concentration of CO2 in inhaled and exhaled air) to determine the extent of these measurements as they pertain to breathing disorder. Based on the teachings of Ni relied upon above, the combination would therefore comprise the clinician programmer of Bolea computing the score (as modified in view of Ni) to determine efficiency of each inspiration phase in the respiratory cycle according to the peak-to-peak difference of Co2 concentration through at least several respiratory cycles (as modified in view of Ni above, wherein the peak-to-peak is taught by determining inspiration phases of several respiratory cycles, wherein the modification renders obvious measuring data from phase to phase in the cycles to compute the score of breathing efficiency).

Claims 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bolea and Ni, in view of Bolea (US 2015/0224307 A1, hereinafter “Bolea ‘307”, previously cited).
Regarding claims 13-14, Bolea shows wherein the system comprises physiological sensors (see the rejection of claim 9 above). Bolea lacks showing wherein the physiological sensors include a camera configured for capturing pictures of the airway of the patient, and an inertial sensor configured for measuring the movement of the tongue of the patient. Bolea ‘307 teaches that it is known in the treatment of OSA and neurostimulation to capture pictures of the airway by using a camera as a non-implantable feedback mechanism (para. 0168), and to observe tongue movement (para. 0007) by using a camera (para. 0168) and also measuring physiological data from an accelerometer (para. 0155). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the feedback mechanism of Bolea to include additional sensing means such as the camera and accelerometer of Bolea ‘307, for the purpose of capturing pictures of the airway of the patient, and measuring tongue movement of the patient, for the purpose of determining disordered breathing to treat the OSA.
Regarding claims 20 and 21, see the rejections of claims 13-14 and 16 above, wherein the discussed modifications in view of Ni and Bolea ‘307 also applies here. The combination of Bolea, Ni and Bolea ‘307 renders obvious wherein the system comprises a camera configured for capturing pictures of the airway of the patient, and an inertial sensor configured for measuring the movement of the tongue of the patient. As modified in view of Ni, the combination comprises computing scores based on the feedback mechanism (in this case the airway and tongue movement measurements) to determine the extent of these measurements as they pertain to breathing disorder. When combined with the features of claims 1 and 16 above, the combination of Bolea, Ni, and Bolea ‘307 teaches the clinician programmer of Bolea computing the score (as modified in view of Ni) to determine the extent of airway obstruction and the extent of tongue protrusion of the patient, for the purpose of determining the patient’s quality of breathing and treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792